In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00002-CR



              RICKEY WILLIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 17F0450-202




      Before Morriss, C.J., Burgess and Stevens, JJ.
              Opinion by Justice Burgess
                                               OPINION
        After a jury found Rickey Willis guilty of continuous abuse of a child under fourteen years

of age, the trial court sentenced him to life in prison. Willis appeals, maintaining that the trial

court improperly used a prior Arkansas conviction to enhance his punishment because the evidence

was insufficient to show that the Arkansas conviction was substantially similar to the Texas

offense. For the reasons below, we overrule Willis’ sole point of error and affirm the trial court’s

judgment.

I.      Background and Procedural History

        Section 12.42(c)(2)(B)(v) of the Texas Penal Code provides a mandatory life sentence for

a defendant convicted of sexual assault who has previously been convicted of an offense under the

laws of another state with elements that are substantially similar to the offenses listed in subsection

(B)(i)–(iv). TEX. PENAL CODE ANN. § 12.42(c)(2)(B)(v). Those offenses are all sex-related

crimes, including sexual assault, indecency with a child by contact, and burglary with intent to

commit sexual assault. TEX. PENAL CODE ANN. § 12.42(c)(2)(B)(i)–(iv).

        On September 21, 2018, the State filed notice of its intention to seek a mandatory life

sentence pursuant to Section 12.42 of the Texas Penal Code. In its notice, the State explained that

it intended to show that on August 13, 1991, and prior to the commission of the charged offense,

Willis had been convicted of the felony offense of first-degree sexual abuse in Miller County,

Arkansas, in cause number 91-3. 1 The State argued that Willis’ Arkansas conviction contained


1
 The Arkansas statute creating the offense of first-degree sexual abuse, which was in effect at the time of Willis’
Arkansas conviction, was found at Section 5-14-108 of the Arkansas Penal Code, and stated, in part: A person
commits the offense of sexual abuse in the first degree if “[b]eing eighteen (18) years old or older, he engages in

                                                        2
elements that were substantially similar to the elements of indecency with a child by sexual contact

under Section 21.11(a)(1) of the Texas Penal Code. 2

         Following the jury’s return of a guilty verdict against Willis, the State reminded the trial

court that it had filed its notice of intention to seek a mandatory life sentence in the event the jury

found him guilty. The State also reminded the court that a witness had established that Willis had

been convicted of the Arkansas offense of first-degree sexual abuse and that the elements of that

offense were substantially similar to the elements of the Texas offense of indecency with a child

by sexual contact. The State asked the trial court to admit the judgment against Willis for the

Arkansas offense, along with the penitentiary packet which had been generated as a result of that

conviction.

         The State then asked the trial court to determine whether the two offenses were

substantially similar. The State explained, “If the Court does so find, then it will be an automatic




sexual contact with a person not his spouse who is less than (14) years old.” Holloway v. State, 849 S.W.2d 473 (Ark.
1993) (quoting ARK. CODE ANN. § 5-14-108 (1991)). The term “sexual contact” is defined as “any act of sexual
gratification involving the touching, directly or through clothing, of the sex organs, buttocks, or anus of a person or
the breast of a female.” ARK. CODE ANN. § 5-14-101(8) (West, Westlaw current through 2019).
2
 In Texas, the offense of indecency with a child is defined as follows:
         (a)       A person commits an offense [of indecency with a child] if, with a child younger than 17
         years of age, whether the child is of the same or opposite sex and regardless of whether the person
        knows the age of the child at the time of the offense, the person:
                   (1)       engages in sexual contact with the child or causes the child to engage in sexual
        contact.
TEX. PENAL CODE ANN. § 21.11(a)(1). In addition, Section 21.11(c) of the Texas Penal Code states,
        (c)        In this section, ‘sexual contact’ means the following acts, if committed with the intent to
        arouse or gratify the sexual desire of any person:
                   (1)       any touching by a person, including touching through clothing, of the anus, breast,
        or any part of the genitals of a child; or
                   (2)       any touching of any part of the body of a child, including touching through
        clothing, with the anus, breast, or any part of the genitals of a person.
TEX. PENAL CODE ANN § 21.11(c).
                                                           3
life sentence for Mr. Willis.” Over no objection from Willis, the trial court admitted the two

documents that the State had offered. The record reflects that the trial court paused and then found

that the elements of the Arkansas statute, upon which Willis had been convicted of first-degree

sexual assault, were substantially similar to the elements of the Texas offense of indecency with a

child.

         The trial court responded, “At this time, the Court finds that, Mr. Willis, you have been

convicted by this jury of . . . continuous sexual abuse of a child under 14 years of age . . . .” The

court continued, “And you’ve previously been convicted of an offense under the laws of another

State containing the elements as set forth . . . in the Texas [Penal C]ode of indecency with a child

by contact.” The court concluded, “Therefore, under Penal Code Section 12.42(c)(2) governing

penalties for repeat and habitual offenders, at this time I am sentencing you to imprisonment . . .

for a period of life.”

II.      Discussion

         A.     The Evidence Was Sufficient to Establish that the Prior Arkansas Conviction
                Was Substantially Similar to Texas Law to Allow Enhancement Under Section
                12.42(c)(b)(2)(v) of the Texas Penal Code

         On appeal, Willis maintains, “No evidence was introduced as to the elements of the

historical Arkansas Penal Code statute . . . from 1991 which has been repealed.” He continues,

“Had the statute been current, a copy would have been easily acquired. Based upon these facts, it

would have been virtually impossible for the Court to determine substantial similarity under the




                                                 4
resources available.” In other words, Willis contends that the trial court did not have sufficient

evidence to allow it to compare the elements contained in the two statutes. 3

         In Hardy v. State, we addressed a case involving facts remarkably similar to the present

case. Hardy v. State, 187 S.W.3d 232 (Tex. App—Texarkana 2006, pet. ref’d). In that case, the

defendant was charged with aggravated sexual assault, and the State alleged that he had previously

been convicted of an offense in California which justified enhancement to an automatic life

sentence under Section 12.42(c)(2)(B)(v). Id. at 236. The jury found the defendant guilty of the

lesser-included offense of sexual assault, and it also found the enhancement allegation to be true.




3
  In support of his argument, Willis directs us to Crabtree v. State, 389 S.W.3d 820 (Tex. Crim. App. 2012). There,
Crabtree had been previously convicted in Washington for rape of a child in the first degree, child molestation in the
first degree, and statutory rape in the first degree. Id. at 823. Upon learning of Crabtree’s convictions in Washington,
Texas law enforcement officials arrested him for failing to register as a sex offender. During Crabtree’s trial, the State
introduced the Washington judgments and charging instruments. A crime scene investigator, who compared
Crabtree’s fingerprints to those in the Washington documents, testified that the conduct described in the charging
instrument for rape of a child in the first degree would be considered, in Texas, as a first-degree felony of aggravated
sexual assault of a child. Id.
          A sheriff’s deputy, who oversaw the local sex-offender registration program, testified that the Washington
charge of rape of a child in the first degree “was substantially similar to the Texas offense of aggravated sexual assault
of a child” and that “child molestation in the first degree was substantially similar to a sexually violent offense.” Id.
Yet, she conceded that the Department of Public Safety (DPS) was ultimately responsible for determining whether an
out-of-state conviction was substantially similar to a Texas offense. Id. The State did not offer any evidence at trial
or otherwise notify the trial court that the DPS had determined Crabtree’s Washington conviction was substantially
similar to a Texas offense, thereby requiring registration. Id. The jury found Crabtree guilty and assessed his
punishment at eighteen years’ confinement. However, the Texas Court of Criminal Appeals concluded that the
evidence was insufficient to support the conviction because “[t]he record [was] silent as to whether DPS previously
determined that the Washington offense of rape of a child in the first degree was substantially similar to a Texas
offense statutorily defined as a ‘reportable conviction or adjudication.’” Id. at 833.
          Thus, in Crabtree, the question whether the elements of the prior, out-of-state conviction were substantially
similar to a Texas offense so that Crabtree was required to register in Texas was an essential element of the State’s
case-in-chief. See Tex. CODE CRIM. PROC. ANN. art. 62.102(a) (“A person commits an offense if the person is required
to register and fails to comply with any [registration] requirement of this chapter.”). Accordingly, whether the State
established that element was a fact question for the jury. Here, by contrast, the question of whether Willis’ prior
offense was substantially similar to a Texas offense was a question of law for the trial court to decide. See TEX. R.
EVID. 202(e) (“Determination and Review. The court—not the jury—must determine the law of another state . . . .
The court’s determination must be treated as a ruling on a question of law.”); see also Kuhn v. State, 45 S.W.3d 207,
209 (Tex. App.—Texarkana 2001, pet. ref’d). Consequently, Crabtree is inapplicable to the present case.
                                                            5
Id. at 233. Based on those findings, the trial court sentenced the defendant to life in prison under

Section 12.42(c)(2)(B)(v).

       On appeal, the defendant argued that the evidence was insufficient to support enhancement

under Section 12.42(c)(2)(B)(v). Id. at 235. We noted that the defendant was correct in pointing

out that “[t]he Texas statute requires that there be some proof that the elements of the enhancement

conviction are substantially similar to some offense listed in [Section 12.42(c)(2)(B) of the Texas

Penal Code.]” Id. However, we found that the proof was sufficient because “[t]he State introduced

certified documents from California showing such conviction in cause number CR 38768 in the

superior court of Riverside County on March 11, 1991, and specifically referencing Section

261(a)(2) of the California Penal Code” and “Hardy did not object to the introduction of these

documents.” Id. at 236.

       In the present case, as in Hardy, the State offered, and the trial court admitted (1) the

Arkansas judgment and commitment order showing that Willis had been convicted of “Sexual

Abuse 1st [State’s Exhibit 1,]” on August 13, 1991, and (2) a penitentiary packet from the Arkansas

Department of Correction, showing that Willis had been convicted of “Sexual Abuse – 1st Degree

[State’s Exhibit 2.]” Also like the evidence in Hardy, the State’s exhibits in this case specifically

referenced the other state law at issue by citation. And finally, as in Hardy, Willis did not object

to the admission of either of these exhibits. Consequently, based on Hardy, there is sufficient

evidence in the record to support the trial court’s ruling. We overrule Willis’ first point of error.




                                                  6
        B.       The Record Sufficiently Demonstrates that the Trial Court Took Judicial
                 Notice of Arkansas Code § 5-14-108.

        Willis next argues that the trial court failed to take judicial notice of the Arkansas statute

and, by failing to do so, could not possibly have determined that the Arkansas Statute was

substantially similar to Texas law. However, the record supports a finding that the trial court took

the requisite judicial notice.

        In Hardy, the record did not explicitly show that the trial court took judicial notice. Id.

Nevertheless, we determined that a California sexual offense was substantially similar for purposes

of Section 12.42(c)(2)(B). Id. Specifically, we held,

        Although not shown by the record, taking judicial notice of the California statute
        and finding that the California offense is substantially similar to an offense in
        Section 12.42(c)(2)(B) was implicit in the trial court’s decision to follow this
        procedure. Such judicial notice and finding must be assumed because the trial court
        could not charge the jury on the enhancement, or impose a mandatory life sentence,
        without making such a determination.

Id.; see also Banks v. State, 494 S.W.3d 883, 896 (Tex. App.—Houston [14th Dist.] 2016, pet.

ref’d); Suares v. State, No. 05-07-00862-CR, 2008 WL 2747186, at *2 (Tex. App.—Dallas

July 16, 2008, pet. ref’d) (mem. op., not designated for publication); Green v. State, No. 14-06-

00535-CR, 2007 WL 2265787, at *9 (Tex. App.—Houston [14th Dist.] Aug. 9, 2007, no pet.)

(mem. op., not designated for publication) 4 (applying Hardy where punishment was tried to trial

court). Consequently, even though the trial judge did not expressly state that he was taking judicial




4
 Although unpublished cases have no precedential value, we may take guidance from them “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).

                                                      7
notice of Arkansas Code § 5-14-108, we may presume that the trial court in this case took the

requisite judicial notice. 5




5
 Rule 203 of the Texas Rules of Evidence requires a party requesting the trial court to take judicial notice of a foreign
law to “supply all parties a copy of any written materials or sources the party intends to use to provide the foreign
law.” TEX. R. EVID. 203(a)(2). Rule 202, which governs judicial notice of other States’ laws, has no such requirement.
See TEX. R. EVID. 202. The absence of Rule 203’s proof requirement in Rule 202 makes sense when the accessibility
of state law is compared to the accessibility of foreign law.
          In the United States, there are two primary legal research companies which maintain comprehensive
compilations of every state’s laws. In addition, there are a myriad of online databases containing citations to state
laws in every state. And although they may be translated into other languages, every State’s laws are published in
English. Accordingly, the content of another state’s law “is not subject to reasonable dispute because it . . . (2) can be
accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” TEX. R. EVID.
201(b)(2). Therefore, a party requesting judicial notice of another state’s law does not need to prove the content of
that law; rather, it need only provide an accurate citation to the trial court. Once it provides the citation, the trial court
can access that law through standard legal research techniques.
          By contrast, foreign laws are enacted in each country’s native language, many of which are not English. In
view of the need for translation in many instances, there may be disputes over the content of a foreign law, which
must be resolved by the trial court as a matter of law. See TEX. R. EVID. 203(b), (d). Thus, a party seeking judicial
notice of a foreign law must “supply all parties a copy of any written materials or sources the party tends to use to
provide the foreign law” and, “[i]f the materials or sources were originally written in a language other than English,
the party intending to rely on them must, at least 30 days before trial, supply all parties both a copy of the foreign
language text and an English translation.” TEX. R. EVID. 203(a)(2), (b).
          Consequently, because the content of another state’s law “is not subject to reasonable dispute because it . . .
(2) can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned,” TEX. R.
EVID. 201(b)(2), when a party provides a citation to the applicable state law, and the trial court could not have made
its ruling in the absence of that state law, we can presume that the trial court researched the cited law and took the
requisite judicial notice prior to ruling.

                                                              8
III.     Conclusion

         For all of the foregoing reasons, we affirm the trial court’s judgment. 6




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            July 10, 2019
Date Decided:              September 19, 2019

Publish




6
 Finally, in his appellate brief, Willis states, “The trial [c]ourt erroneously determined that Appellant was previously
convicted of an offense in another State which [was] substantially similar to a Texas offense listed for enhancement
purposes.” Essentially, he argues that Arkansas Code § 5-14-108 is not substantially similar to any of the penal code
sections listed in Section 12.42 (c)(2)(B)(v) to allow enhancement under that section. Nevertheless, Rule 38.1(i) of
the Texas Rules of Appellate Procedure requires that an appellant’s brief contain a clear and concise argument in
support of his contentions, along with the appropriate citations to authorities and to the record. TEX. R. APP. 38.1(i).
As to that particular legal issue, Willis did not provide this Court with a clear and concise argument and did he cite to
legal authority or the record in support of such argument. He has therefore waived that issue for this Court’s review.
                                                           9